Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Silva et al. (2012/0236379).
 	Regarding claim 1, da Silva discloses a micromachined mirror assembly for controlling optical directions in an optical sensing system, the micromachines mirror assembly comprising: 
a micro mirror (330) suspended over a substrate (310) by at least one beam (312) mechanically coupled to the micro mirror (330); and 
at least one piezoelectric actuator (322, 324, 326, 328) mechanically coupled to the at least one beam and configured to drive the micro mirror via the at least one beam, the at least one piezoelectric actuator rigidly coupled to at least one anchor and the at least one anchor mechanically coupled to the at least one beam (note the hinges or connectors 314 and the space medium in between piezoelectric actuators 322 and 324 serve as an anchor point), wherein the at least one piezoelectric actuator is configured to drive the micro mirror to tilt along a first axis based on a first electrical signal received by the at least one piezoelectric actuator (see Fig. 3a).
Regarding claim 2, da Silva discloses the at least one beam comprises a first beam and a second beam, the first beam is mechanically coupled to one side of the micro mirror and the second beam is mechanically coupled to an opposite side of the micro mirror; and the at least one piezoelectric actuator is mechanically coupled to the first and second beams (note elements 312, 322, and 324).
Regarding claim 3, da Silva discloses the at least one piezoelectric actuator comprises first and second piezoelectric actuators; the first piezoelectric actuator is configured to receive the first electrical signal; and the second piezoelectric actuator is configured to receive a second electrical signal, wherein the first and second electrical signals have a same frequency (par. 42).
Regarding claim 4, da Silva discloses the frequency of the first or second electrical signal is equal to a resonant frequency of the micro mirror (note par. 32).
Regarding claim 5, da Silva discloses the first and second electrical signals are different in at least one of amplitude or phase (par. 42).
Regarding claim 6, da Silva the at least one piezoelectric actuator is configured to drive the micro mirror by causing a displacement of the at least one anchor based on the first electrical signal (note par. 42).
Regarding claim 7, da Silva discloses the at least one piezoelectric actuator and the at least one anchor are both disposed on the substrate (310).
Regarding claim 8, da Silva discloses a position sensor configured to detect a position of the micro mirror (344).
Regarding claim 11, da Silva discloses the at least one piezoelectric actuator comprises a first set of piezoelectric actuators and a second set of piezoelectric actuators; the first set of piezoelectric actuators are configured to drive the micro mirror to tilt along the first axis; and the second set of piezoelectric actuators are configured to drive the micro mirror to tilt along a second axis (note actuators 322, 324, 326, and 328).
Regarding claim 12, da Silva discloses the first axis is perpendicular to the second axis (note axis 312 and axis 314).
Regarding claims 13-15, see similar rejections as set forth above.
Regarding claims 17-20, da Silva further discloses a transmitter (120) configured to emit optical signals in a plurality of directions; and a receiver (160) configured to detect reflected optical signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (2012/0236379) in view of Behin et al. (2001/0051014).
Regarding claim 9, da Silva does not disclose that the position sensor comprises a comb structure, the comb structure comprising a plurality of teeth interleaved with a corresponding plurality of teeth on the micro mirror.  Behin, from the similar field of endeavor, teaches such position sensor.  In Figure 3, Behin shows a position sensor (par. 35) using comb fingers 20 and 22.  Since the position sensor 344 in da Silva can be any known position sensor and knowing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Behin into da Silva to perform the well known functions as claimed.  
Regarding claim 10, Behin discloses the position sensor comprises a stator (22) attached to the at least one piezoelectric actuator (par. 43).
Regarding claim 16, see rejections to claims 9 and 10.
Terminal Disclaimer
The terminal disclaimer filed on 7/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the Application no. 16/732,103 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that the space in between actuators 322 and 324, or flexure connecting points, in da Saliva does not meet the anchor as claimed, the examiner disagrees.  In addition, as set forth in the rejection above, the hinges or connectors 314 in da Silva are considered anchoring points.  All these anchoring points and flexure connecting points meet the anchor limitation as claimed since they all serve the purpose of anchoring.  That is, the inner frame 320 is anchored to the outer frame 310 through these points.  Thus, broadly interpreted, these points meets the anchor as claimed.  
	In view of above arguments, it is clear that applicant fails to overcome da Silva reference.  As a result, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422